Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments
The submission filed on 05/31/22 is acknowledged.

Status of Claims
Claims 1, 3-5, 7-11, 13, 14, 17, 18, 21, 23-26, 28 and 29 are pending.
In the submission filed on 05/31/22, claims 1, 7-9, 11, 17, 18, 21 and 24-26 were amended, claims 22 and 27 were cancelled, and claims 28 and 29 were added.
Claims 1, 3-5, 7-11, 13, 14, 17, 18, 21, 23-26, 28 and 29 are rejected.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been withdrawn in view of the claim amendments and cancellations.

Regarding the double patenting rejection
Applicant has requested that the double patenting rejection be held in abeyance until the indication of allowable subject matter. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103
Applicant's arguments have been considered but are either not persuasive in view of the new portions of the previously applied prior art currently being cited against the claims, or are moot in view of the new prior art currently being cited against the claims.
Regarding claim 1, Applicant argues (Response, pp. 16-20) that Altberg does not teach two limitations:
(1) automatically initiating, by the server device, a communication between a user of the client device and the selected provider without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control.

(2) a graphical user interface (GUI) that includes at least a first control that is selectable to specify a service from a list that includes a plurality of services, a second control that is selectable to specify selection criteria associated with providers of the service  
(Note: the above limitations are presented following the order of Applicant's argument, not following their order in the claims.)
	The Examiner respectfully disagrees.
With regard to (1), Applicant cites Altberg, Fig. 22, 0164, 0166-0167, 0128-0130. Applicant is understood to concede that 0128-0130 teach a scenario in which the selected provider is not displayed on the GUI that has the three controls (viz., 2213, Search, 2209). In this scenario, no specific provider is displayed on the GUI.
Under the broadest reasonable interpretation, the claim language "without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control" is interpreted as "without displaying, at the client device, the selected provider on the screen of the GUI that includes the first control, the second control, and the third control, or without displaying, at the client device, contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control."
Thus, because Altberg (as cited and discussed above) teaches "without displaying, at the client device, the selected provider on the screen of the GUI that includes the first control, the second control, and the third control," Altberg teaches the claim language "without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control." 
With regard to (2), Applicant cites Altberg, Fig. 22, 0163-0164, specifically, 2213 and 2209. Per 0163, 2213 may be used to search based on service/product categories, geographic location, etc. However, in addition to 2213, Fig. 22 also shows a "Search" control (not labeled with any reference numeral), including a field (box) to enter text to be searched, radio buttons for selecting specific fields to search ("Only in Specialty," "In Titles & Descriptions"), and "Search" and "Advanced Search" buttons for performing these different kinds of search (viz., a search and an advanced search). (The "Search" control is understood to be described in 0147, referring to the same control shown in Fig. 20, where it is described as being usable to search for a service and for a geographic location). Thus, as both 2213 and the "Search" control can be used to specify both a service and a geographic location, Altberg teaches both the recited first and second controls.  
Regarding claim 11, Applicant argues (Response, p. 20) that it recites subject matter substantially similar to that of claim 1 and is allowable for the same reasons as apply to claim 1. Accordingly, no separate response is provided here for claim 11. However, it is clarified for the record that in fact claim 11 does not include subject matter similar to the language "without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control," which is the portion of limitation (1) of claim 1 that Applicant argues is not taught by the prior art, viz., Altberg (see above).
Regarding claim 25, Applicant argues (Response, pp. 20-24) that Altberg does not teach two limitations:
(1) automatically initiating, by the server device, a communication between a user of the client device and the selected provider without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, the third control, and the fourth control.

(2) a GUI that includes "a second control that is selectable to specify a geographic location associated with the service, a third control that is selectable to specify a time for providing the service,"  
(Note: the above limitations are presented following the order of Applicant's argument, not following their order in the claims.)
	The Examiner respectfully disagrees in part.
With regard to (1), Altberg teaches this limitation for the same reasons as explained above in respect of claim 1.
With regard to (2), again, as explained above in respect of claims 1 and 11, Altberg teaches the first and second controls of claim 25. (As explained above, both 2213 and the "Search" control can be used to specify both a service and a geographic location (0163, 0147).) As for the third control of claim 25, that is taught by the newly cited reference, Lurie. See the rejection in the body of the Office Action hereinbelow. (In this regard, Applicant's attention is also drawn to White (U.S. Patent Application Publication No. 2002/0111848 A1), Fig. 3, 164, 166, 168, as well as legal precedent (MPEP 2144.04.VI.B. (Duplication of Parts)), which demonstrate that it is obvious to add additional controls/buttons/etc. for (any) additional search/selection criteria, to a GUI containing controls/buttons/ etc. for searching for a goods/services provider according to selection criteria.)

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"the first control, the second control, and the third control … each being displayed on a same screen of the GUI"
Claim 21 recites:
"wherein the server device performs the automatically selecting and the automatically initiating in response to the third user input and without any additional user input after the third user input is received"
Claim 25 recites:
"the first control, the second control, the third control, and the fourth control … each being displayed on a same screen of the user interface"
Claim 26 recites:
"wherein the server device performs the automatically selecting the provider of the service and the automatically initiating in response to the fourth user input and without any additional user input after the fourth user input is received"
Claim 29 recites:
"wherein: the first control, the second control, and the third control are displayed on a first screen of the GUI, and the indication that the selected provider is being contacted and the text message input area are displayed on a second screen of the GUI"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 1 and 11 recite:
"displaying … a first control that is selectable to specify a service from a list that includes a plurality of services, a second control that is selectable to specify selection criteria associated with providers of the service, and a third control that is selectable to initiate a communication with one of the providers of the service that satisfies the specified selection criteria"
"receiving, by the client device, a first user input to the first control of the GUI to specify the service from the list"
"receiving, by the client device, a second user input to the second control of the GUI to specify the selection criteria associated with providers of the service"
"receiving, by the client device, a third user input to the third control of the GUI to initiate the communication with one of the providers of the service that satisfies the specified selection criteria" 
Claim 11 recites:
"communicating … the server device configured to automatically select a provider of the service that satisfies the specified selection criteria and initiate a communication between a user of the client device and the selected provider" 
Claim 25 recites:
"displaying … a first control that is selectable to specify a service from a list that includes a plurality of services, a second control that is selectable to specify a geographic location associated with the service, a third control that is selectable to specify a time for providing the service, and a fourth control that is selectable to initiate contact with a provider of the service that provides the service at the geographic location and at the specified time"
"receiving, by the client device, a first user input to the first control to specify the service from the list"
"receiving, by the client device, a second user input to the second control to specify the geographic location associated with the service"
"receiving, by the client device, a third user input to the third control to specify the time for providing the service"
"receiving, by the client device, a fourth user input to the fourth control to initiate contact with the provider of the service that provides the service at the geographic location and at the specified time"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including
statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art / does not limit the scope of the claim. See rejections under 35 U.S.C. 103 below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-11, 13, 14, 17, 18, 21, 23-26, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 11, 13, 14, 16 and 19 of U.S. Patent No. 9,800,732 (Stuart et al., which is the parent of the instant application) in view of Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg, Singh (U.S. Patent Application Publication No. 2001/0047311 A1), Faber et al. (U.S. Patent Application Publication No. 2005/0119957 A1), hereafter Faber, Lurie (U.S. Patent Application Publication No. 2003/0126205 A1), and legal precedent. Although the claims at issue are not identical, they are not patentably distinct from each other; Altberg, Singh, Faber, Lurie and legal precedent teach the limitations not in the claims of U.S. Patent No. 9,800,732, as per the rejections under 35 U.S.C. 102 and 103 below. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified the claims of Patent No. 9,800,732, by incorporating therein the pertinent teachings of Altberg, Singh, Faber, Lurie and legal precedent in order to promote customer and provider satisfaction and convenience (see Altberg, 0130, 0131, 0163, Singh, 0007, 0009, 0010, Faber, 0007-0010, 0026-0030, 0038, 0039, 0052, 0062, 0069, Lurie, 0002-0011), and because the combination is a matter of combining prior art elements according to known methods to yield predictable results, MPEP 2143 I.A.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-5, 7-10, 21, 23-26, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claim 1 recites "in response … automatically initiating, by the server device, a communication between a user of the client device and the selected provider without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control." Claim 25 recites "responsive … automatically initiating, by the server device, a communication between a user of the client device and the selected provider of the service without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the user interface that includes the first control, the second control, the third control, and the fourth control." As best understood, the most closely related subject matter in Applicant's disclosure is Fig. 7, which illustrates a user interface including "CALL NOW" button 714 for initiating contact with the selected provider, as well as controls/buttons for selecting a service (702) and selection criteria (704, 706, 710, 712). In Fig. 7 the user interface does not display the selected provider. Accordingly, Fig. 7 provides support for "without displaying, at the client device, the selected provider … on the screen of the …," as recited in claims 1 and 25. However, the controls 702, 704, 706, 710, 712 and 714 displayed on the user interface of Fig. 7 are all contact information associated with the selected provider. For example, "CALL NOW" button 714 constitutes information indicating to the user how to contact the selected provider, in other words, contact information associated with the selected provider. Again, the controls 702, 704, 706, 710 and 712 indicate information that is used to select and initiate contact with the selected provider, in other words, contact information associated with the selected provider. Accordingly, Fig. 7 does not provide support for "without displaying, at the client device, … contact information associated with the selected provider on the screen of the …," as recited in claims 1 and 25. 
Claims 3-5, 7-10, 21, 23, 24, 26, 28 and 29 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10, 11, 14, 17, 21 and 24 are rejected under 35 U.S.C. 102 as being anticipated by Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg.

Regarding Claims 1 and 11
Altberg teaches:
displaying, at a client device, a graphical user interface (GUI) that includes at least a first control that is selectable to specify a service from a list that includes a plurality of services (Fig. 22, 2213 or "Search," 0163, 0169, 0147), a second control that is selectable to specify selection criteria associated with providers of the service (Fig. 22, 2213 or "Search," 0163, 0169, 0147), and a third control that is selectable to initiate a communication with one of the providers of the service that satisfies the specified selection criteria (Fig. 22, 2209, 0164-0166), the first control, the second control, and the third control each being a different control and each being displayed on a same screen of the GUI; (Fig. 22, 2213, "Search," 2209, 0163, 0169, 0164-0166, 0147)
receiving, by the client device, a first user input to the first control of the GUI to specify the service from the list; (Fig. 22, 2213 or "Search," 0163, 0169, 0147)
receiving, by the client device, a second user input to the second control of the GUI to specify the selection criteria associated with providers of the service; (Fig. 22, 2213 or "Search," 0163, 0169, 0147)
receiving, by the client device, a third user input to the third control of the GUI to initiate the communication with one of the providers of the service that satisfies the specified selection criteria; and (Fig. 22, 2209, 0164-0166)
(claim 1) in response to the third user input to initiate the communication, automatically selecting, by a server device communicatively coupled to the client device, a provider of the service that satisfies the specified selection criteria and automatically initiating, by the server device, a communication between a user of the client device and the selected provider without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the GUI that includes the first control, the second control, and the third control. (0128-0131, 0139; 0119, 0164-0166)
(claim 11) communicating, by the client device and responsive to the third user input, the service specified via the first control and the selection criteria specified via the second control to a server device communicatively coupled to the client device, the server device configured to automatically select a provider of the service that satisfies the specified selection criteria and initiate a communication between a user of the client device and the selected provider. (0128-0131, 0139, 0134; 0119, 0164-0166)
(claim 11) one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations comprising: (0175)

Regarding Claims 4 and 14
Altberg teaches the limitations of base claims 1 and 11 as set forth above. Altberg further teaches:
wherein the selection criteria include a geographic location of the service. (0163)

Regarding Claim 5 
Altberg teaches the limitations of base claim 1 as set forth above. Altberg further teaches:
wherein the selection criteria include a reputation of a provider of the service. (0163) 

Regarding Claims 7 and 17
Altberg teaches the limitations of base claims 1 and 11 as set forth above. Altberg further teaches: 
(claim 7) storing, by the server device, information associated with the user. (0165)
(claim 17) wherein information associated with the user is stored at the server device. (0165)

Regarding Claim 10
Altberg teaches the limitations of base claim 1 as set forth above. Altberg further teaches:
wherein the automatically initiated communication is a voice over Internet protocol (VoIP) call. (0164, 0165)

Regarding Claim 21
Altberg teaches the limitations of base claim 1 as set forth above. Altberg further teaches:
wherein the server device performs the automatically selecting and the automatically initiating in response to the third user input and without any additional user input after the third user input is received. (e.g., 0128-0130, 0139; 0113, 0119)

Regarding Claim 24
Altberg teaches the limitations of base claim 1 as set forth above. Altberg further teaches:
wherein the automatically selecting the provider of the service further includes interrogating, by the server device, a providers database to identify a provider from the providers database that satisfies the selection criteria. (0147, 0163, 0169)

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg, in view of Singh (U.S. Patent Application Publication No. 2001/0047311 A1). 

Regarding Claims 3 and 13
Altberg teaches the limitations of base claims 1 and 11 as set forth above. 
Altberg at 0147 teaches selection criteria including a price for the service, but does not teach that these selection criteria have been obtained as user input to a control of a GUI. However, Singh teaches:
wherein the selection criteria include a price for the service. (0049)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Singh, in order to provide a comprehensive (e.g., with respect to selection criteria offered to the customer) method of matching buyers and sellers, see Singh 0003, and because the selection criterion of price is a standard feature of traditional methods of matching buyers and sellers, see Singh 0007, 0009, 0010. This combination is also obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A., C., D.

Regarding Claim 23
Altberg teaches the limitations of base claim 1 as set forth above. Altberg further teaches:
wherein the selection criteria comprises a location … of the service. (0163)
Altberg at 0147 teaches selection criteria including a price for the service, but does not teach that these selection criteria have been obtained as user input to a control of a GUI. However, Singh teaches:
… and a price …; (0049)

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg, in view of Faber et al. (U.S. Patent Application Publication No. 2005/0119957 A1), hereafter Faber. 

Regarding Claims 8 and 18
Altberg teaches the limitations of base claims 1 and 11 and intervening claims 7 and 17 as set forth above. 
Altberg at 0102 teaches:

The information about which media channels are responsible for leading the users to the phone calls to the target phones [information associated with the user] can also be useful for the advertisers [selected providers]. The advertisers may wish to know which media channel is more effective in reaching users.

Thus, Altberg clearly suggests making information associated with the user available to the selected provider, but Altberg does not explicitly state this. However, Faber teaches:
providing, by the server device, information associated with the user (“e.g. how many clicks he has paid for, how many calls these clicks resulted in, how much he earned from those calls, etc.”) to the selected provider. (0052, Fig. 11)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Faber regarding providing market research to sellers, because such market research (reports providing insight into how to attract customers) is useful to and desired by sellers, as taught by both Altberg and Faber, see Altberg, 0102, see Faber, 0052. This combination is also obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A., C., D.

Regarding Claim 9
Altberg teaches the limitations of base claim 1 as set forth above. 
Altberg at 0144, 0163 teaches that "prior customer feedback" may appear in sellers' advertisements and that users may search for goods/services based on "customer ratings."  Thus, Altberg clearly suggests obtaining feedback from the user, but Altberg does not explicitly state this. However, Faber teaches:
receiving, by the client device, feedback from the user. (0039)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Faber regarding obtaining feedback from customers, because customer feedback is useful for both customers and sellers, serving to improve quality of goods/services, customer satisfaction, and performance of high quality sellers, as taught by both Altberg and Faber, see Altberg, 0144, 0163, see Faber, 0039-0040, 0062. This combination is also obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A., C., D.

Claims 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg, in view of Lurie (U.S. Patent Application Publication No. 2003/0126205 A1).

Regarding Claim 25
Altberg teaches:
displaying, at a client device, a user interface that includes a first control that is selectable to specify a service from a list that includes a plurality of services (Fig. 22, 2213 or "Search," 0163, 0169, 0147), a second control that is selectable to specify a geographic location associated with the service (Fig. 22, 2213 or "Search," 0163, 0169, 0147), a third control that is selectable to specify … (Fig. 22, 2217, 0168), and a fourth control that is selectable to initiate contact with a provider of the service that provides the service at the geographic location and at the specified time (Fig. 22, 2209, 0164-0166), the first control, the second control, the third control, and the fourth control each being a different control and being displayed on a same screen of the user interface; (Fig. 22, 2213, "Search," 2209, 2217, 0163, 0168, 0169, 0164-0166, 0147)
receiving, by the client device, a first user input to the first control to specify the service from the list; (Fig. 22, 2213 or "Search," 0163, 0169, 0147)
receiving, by the client device, a second user input to the second control to specify the geographic location associated with the service; (Fig. 22, 2213 or "Search," 0163, 0169, 0147)
receiving, by the client device, a third user input to the third control to specify …; (Fig. 22, 2217, 0168)
receiving, by the client device, a fourth user input to the fourth control to initiate contact with the provider of the service that provides the service at the geographic location and at the specified time; and (Fig. 22, 2209, 0164-0166)
responsive to the fourth user input, automatically selecting, by a server device communicatively coupled to the client device, the provider of the service that provides the service at the geographic location and at the specified time and automatically initiating, by the server device, a communication between a user of the client device and the selected provider of the service without displaying, at the client device, the selected provider or contact information associated with the selected provider on the screen of the user interface that includes the first control, the second control, the third control, and the fourth control. (0128-0131, 0139; 0119, 0164-0166)
Altberg does not explicitly disclose in their entirety but Lurie teaches:
a third control that is selectable to specify a time for providing the service, (Fig. 3, 510, 518)
receiving, by the client device, a third user input to the third control to specify the time for providing the service; (Fig. 3, 510, 518)
… at the specified time; and (Fig. 3, 510, 518)
… at the specified time … (Fig. 3, 510, 518)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Lurie regarding a control to specify the time for providing a service, because it would address users' difficulties and frustrations in respect of providers' unavailability and hence would better serve consumers, see Lurie 0002-0011. In addition, the combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A., C., D. Finally, it is understood that it is obvious in general to add additional controls/buttons/etc. for (any) additional search/selection criteria, to a GUI containing controls/buttons/etc. for searching for a goods/services provider according to selection criteria. MPEP 2144.04.VI.B. (Duplication of Parts).

Regarding Claim 26
Altberg in view of Lurie teaches the limitations of base claim 25 as set forth above. Altberg further teaches:
wherein the server device performs the automatically selecting the provider of the service and the automatically initiating in response to the fourth user input and without any additional user input after the fourth user input is received. (e.g., 0128-0130, 0139; 0113, 0119)

Regarding Claim 28
Altberg teaches the limitations of base claim 1 as set forth above. Altberg further teaches:
displaying, at the client device, a text message input area; (0090, 0136, 0151, 0157, 0163)
receiving, by the client device, text input via the text message input area; and (0090, 0136, 0151, 0157, 0163)
communicating, by the client device and over a network, the text to the selected provider. (0090, 0136, 0151, 0157, 0163)
Altberg does not explicitly disclose but Lurie teaches:
displaying, at the client device, an indication that the selected provider is being contacted; (Fig. 11B)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Lurie regarding providing an indication that the selected provider is being contacted, because it would keep users informed of the status of their requests to connect to a provider, thus reducing users' stress and frustration in respect of providers' unavailability and hence better serving consumers, see Lurie 0002-0011. In addition, the combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A., C., D.

Regarding Claim 29
Altberg in view of Lurie teaches the limitations of base claim 1 and intervening claim 28 as set forth above. Altberg further teaches:
wherein: the first control, the second control, and the third control are displayed on a first screen of the GUI, and (Fig. 22, 2213, "Search," 2209, 0163, 0169, 0164-0166, 0147)
Altberg does not explicitly disclose but Lurie teaches:
the indication that the selected provider is being contacted and the text message input area are displayed on a second screen of the GUI. (Figs. 11A, 11B)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Lurie regarding providing each of the indication that the selected provider is being contacted and the text message input area on one or more second screens, because it would provide for a more cleanly organized, hence more user friendly, user interface by avoiding overly cluttering the initial search/selection screen (e.g., Altberg's screen shown in Fig. 22), thereby keeping users informed of the status of their requests to connect to a provider, while at the same time reducing users' stress and frustration, see Lurie 0002-0011. In addition, the combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A-D., MPEP 2143 I.G. ("[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal -and even common-sensical - we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves").

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, White (U.S. Patent Application Publication No. 2002/0111848 A1), Fig. 3, 164, 166, 168, teaches adding additional controls/buttons/etc. for (any) additional search/ selection criteria, to a GUI containing controls/buttons/etc. for searching for a goods/services provider according to selection criteria.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

                                                                                                                                                                                                        /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692